ON APPLICATION FOR REHEARING
ROLAND L. BELSOME, Judge.
hWe grant rehearing to clarify an issue raised in the City of New Orleans’ application.
*459This Court found that the Appellant, Dr. Lucille Perry, was wrongfully deprived of her classified service status without due process and ordered that the Appellant be returned to her classified position. The record indicates that the position no longer exists. Therefore, we remand the matter to the Civil Service Commission to reinstate Dr. Perry in a position comparable to what was ordered in this Court’s previous opinion.
REHEARING GRANTED.
BONIN, J., dissents from grant of rehearing.